        Case 6:19-cv-00017-DLC Document 45 Filed 11/19/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

MATTHEW DAVID SHERMAN,                             CV 19-00017-H-DLC-JTJ

             Plaintiff,

       vs.                                                   ORDER

TERRANCE JOHNSON, SGT. GRAHAM,
and REGINALD D. MICHAEL,

             Defendants.


      Pending is Plaintiff Matthew Sherman’s Motion for Sanctions and Default

Judgment & Contempt of Court in which he moves for sanctions, default

judgment, and contempt of court alleging Defendants violated the Court’s Order

compelling discovery. (Doc. 34.) Mr. Sherman argues Defendants responses were

untimely and therefore they have waived their objections to said responses.

      Defendants were required to respond to Mr. Sherman’s discovery requests

on or before September 7, 2020. (Doc. 32 at 3.) Defendant Johnson’s responses

were dated September 2, 2020 and the certificate of service indicates they were

mailed to Mr. Sherman on September 3, 2020. Defendant Michael’s and

Defendant Graham’s responses were mailed September 5, 2020. Mr. Sherman has

presented evidence that Defendants responses were not mailed until September 10,

2020. (Doc. 44-1.) Defendants provide no explanation regarding why discovery


                                            1
           Case 6:19-cv-00017-DLC Document 45 Filed 11/19/20 Page 2 of 5



responses that were required to be served on or before September 7, 2020 were not

post-marked until September 10, 2020.1

       Mr. Sherman points out that the Court issued an Order compelling

Defendants to respond to his discovery requests on August 6, 2020. (Doc. 32.) He

contends Defendants responded with responses that were full of objections and

claims of privilege. He argues the time to object and claim privilege was during

discovery or in response to Mr. Sherman’s motion to compel and that now

Defendants have waived their objections. (Doc. 34.)

       The Federal Rules of Civil Procedure “provide that discovery requests must

be responded to within 30 (or in some cases 45) days.” Richmark Corp. v. Timber

Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992). Furthermore, “[i]t is

well established that a failure to object to discovery requests within the time

required constitutes a waiver of any objection.” Id; see also Local Rule 26.2(a)(4)

(“Failure to object to interrogatories or requests for the production of documents or

things under Fed. R. Civ. P. 33 and 34, within the time fixed by the rules, or within

the time to which the parties have agreed, constitutes a waiver of any objection.”)

Defendants did not timely respond to Mr. Sherman’s discovery requests forcing

him to file a motion to compel which the Court granted. Despite this, Defendants



       1
         September 7, 2020 was a legal holiday and therefore the responses would have been
timely if served by September 8, 2020. See Fed.R.Civ.P. 6(a)(1)(C).

                                                  2
        Case 6:19-cv-00017-DLC Document 45 Filed 11/19/20 Page 3 of 5



continued to object to numerous discovery requests.

      Federal Rule of Civil Procedure 37 permits the district court, in its

discretion, to enter a default judgment against a party who fails to comply with an

order compelling discovery. Fed. R. Civ. P. 37(b)(2)(c); Computer Task Group v.

Brotby, 364 F.3d 1112, 1115 (9th Cir. 2004). “In deciding whether a sanction of

dismissal or default for noncompliance with discovery is appropriate, the district

court must weigh five factors: ‘(1) the public’s interest in expeditious resolution of

litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

[opposing party]; (4) the public policy favoring disposition of cases on their merits;

and (5) the availability of less drastic sanctions.’” Id. (Citations omitted). Before

imposing such a substantial remedy, the district court should first implement lesser

sanctions, warn the offending party of the possibility of dismissal, consider

alternative lesser sanctions and determine that they are inappropriate. Id. at 1116.

See, e.g., Leon v. IDX Systems, 464 F.3d 951, 960-61 (9th Cir. 2006) (finding

dismissal appropriate where party acted in bad faith in despoiling evidence under

five-part test). “Only ‘willfulness, bad faith, and fault’ justify terminating

sanctions.” Connecticut General Life v. Providence, 482 F.3d 1091, 1096 (9th Cir.

2007) (quoting Jorgensen v. Cassiday, 320 F.3d 906, 912 (9th Cir. 2003)).

      The Court does not find willfulness or bad faith justifying default or

contempt in this case. The Court is, however, dismayed at counsel’s discovery


                                              3
        Case 6:19-cv-00017-DLC Document 45 Filed 11/19/20 Page 4 of 5



responses and responses to Mr. Sherman’s motion. For example, Defendants

refused to even provide the names of witnesses and exhibits that would testify in

support of their defenses. This is a common discovery question and Mr. Sherman

is entitled to know that information.

      The Court does find that less drastic measures are available in that

Defendants will be required to provide further discovery responses without

objection. Defendant Johnson must respond to Interrogatories 2, 3, and 19 and

Request for Production 4. Any witnesses or exhibits not listed may be prohibited

from use at trial. Defendant Michael must respond to Interrogatory 7,

Interrogatory 9 (to the extent it request protocol in place for Gator vehicle

maintenance on August 16, 2016), Interrogatory 10(a) (to the extent it requests the

protocol in place on August 16, 2016), and Interrogatories 11, 12. While Mr.

Sherman has not specifically alleged a failure to discipline, he has alleged that

Defendant Michael’s lead to his injuries and that Defendant Michael failed to

ensure staff members were responsible for “safe transport” and that they were

trained in the implementation of policies. (Amended Complaint, Doc. 7 at 5.)

Defendant Michael must also respond to Interrogatory 13, but the response may be

limited to lawsuits filed against Defendant Michael for the two years preceding the

incident at issue. Defendant Graham must respond to Interrogatories 2 and 3. Any

witnesses or exhibits not listed may be prohibited from use at trial.


                                              4
        Case 6:19-cv-00017-DLC Document 45 Filed 11/19/20 Page 5 of 5



      Based upon the foregoing, the Court issues the following:

                                      ORDER

      1. Mr. Sherman’s Motion for Sanction and Default Judgment & Contempt

of Court (Doc. 34) is DENIED IN PART in that no default or contempt order will

be issued. The motion is GRANTED IN PART in Defendant Johnson must

respond to Interrogatories 2, 3, and 19 and Request for Production 4. Defendant

Michael must respond to Interrogatory 7, Interrogatory 9 (to the extent it request

protocol in place for Gator vehicle maintenance on August 16, 2016), Interrogatory

10(a) (to the extent it requests the protocol in place on August 16, 2016),

Interrogatories 11, 12, and Interrogatory 13 limited to lawsuits filed against

Defendant Michael for the two years preceding the incident at issue. Defendant

Graham must respond to Interrogatories 2 and 3.

      2. The Clerk of Court is directed to terminate the referral to the

undersigned.

      Mr. Sherman must promptly inform the Court and counsel for

Defendants of any change of address.

      DATED this 19th day of November, 2020.




                                             5
